Case: 2:19-cv-00117-WOB-CJS Doc #: 11 Filed: 09/06/19 Page: 1 of 3 - Page ID#: 190



                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                    AT COVINGTON

                                       ELECTRONICALLY FILED


  JOHN DOES 1-10,

                         Plaintiffs,

  v.                                           No. 3:19-cv-117-WOB-CJS

  CONGRESSWOMAN DEBRA
  HAALAND, et al.,

                         Defendants.


                             AGREED ORDER EXTENDING TIME
                               TO RESPOND TO COMPLAINT

        Pursuant to Local Civil Rule 7.1(b), the Plaintiffs and Defendants Jodi Jacobson and Kevin

 Kruse have agreed to extend the time for these Defendants to answer or otherwise respond to the

 Complaint. In support of this Agreed Order, these Parties state as follows:

        1.      Plaintiff filed this defamation case in state court served the original complaint on

 Defendants Jacobson and Kruse.

        2.      Plaintiffs then filed an amended complaint in state court.

        3.      By agreed order filed in the state-court case, Plaintiffs and Defendants Jacobson and

 Kruse agreed that the time for these Defendants to answer or otherwise respond to the amended

 complaint would be extended to September 16, 2019.

        4.      On August 28, 2019, Defendant Senator Elizabeth Warren removed this case to the

 Eastern District of Kentucky, citing the federal officer removal statute, 28 U.S.C. § 1442.
Case: 2:19-cv-00117-WOB-CJS Doc #: 11 Filed: 09/06/19 Page: 2 of 3 - Page ID#: 191



        5.      On August 30, 2019, Defendant Congresswoman Debra Haaland filed an unopposed

 motion for extension of time to answer or otherwise respond to the amended complaint on or

 before September 27, 2019, which this Court granted.

        6.      In order to maximize judicial efficiency and coordinate deadlines among the various

 parties to this case, Plaintiffs and Defendants Jacobson and Kruse have agreed to extend the

 deadline by which these Defendants must answer or otherwise respond to the amended complaint

 to and including September 27, 2019.

        WHEREFORE, IT IS HEREBY ORDERED that the time for Defendants Jacobson and

 Kruse to answer or otherwise respond to the complaint IS EXTENDED to September 27, 2019.




                                                        __________________________
                                                        Hon. Candace J. Smith
                                                        United States Magistrate Judge
Case: 2:19-cv-00117-WOB-CJS Doc #: 11 Filed: 09/06/19 Page: 3 of 3 - Page ID#: 192



 Tendered By:

 s/Michael P. Abate
 Jon L. Fleischaker
 Michael P. Abate
 Kaplan Johnson Abate & Bird LLP
 710 W. Main St., 4th Floor
 Louisville, KY 40202
 (502) 540-8280
 jfleischaker@kaplanjohnsonlaw.com
 mabate@kaplanjohnsonlaw.com

 Counsel for Defendants Jodi Jacobson and Kevin Kruse

 s/ Kevin L. Murphy (w/ permission)
 Kevin L. Murphy
 Murphy Landen Jones PLLC
 2400 Chamber Center Dr., Suite 200
 Ft. Mitchell, KY 41017-0330

 Counsel for Plaintiffs


                                      CERTFICATE OF SERVICE

          I hereby certify that on September 6, 2019, I filed the foregoing Agreed Order with the

 Court and served it on counsel of record by filing it with the Court’s CM/ECF system. All counsel

 of record who have entered appearances are registered ECF users.



                                                    s/Michael P. Abate
                                                    Counsel for Defendants Jodi Jacobson and Kevin Kruse
